RENDERED: MAY 28, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1738-MR


TONIA CALDWELL                                                         APPELLANT



                    APPEAL FROM PIKE CIRCUIT COURT
v.                 HONORABLE STEVEN D. COMBS, JUDGE
                         ACTION NO. 18-CR-00196



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                    ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

MAZE, JUDGE: The primary question in this appeal is whether the inclusion of

inapplicable no-duty-to-retreat language in an instruction on self-protection

deprived appellant Tonia Caldwell of a fair trial. Because we are convinced that

the trial court abused its discretion in including that language in this case, we

reverse the judgment of conviction and remand for a new trial.
               At approximately 10:00 a.m. on May 7, 2018, Trooper Hoyt Smith of

the Kentucky State Police was dispatched to a residence in Pike County, Kentucky,

concerning an alleged assault. Upon arriving at the residence of Thomas Varney,

Trooper Smith observed blood in the yard, on the porch, and on the front door, as

well as a shattered picture window. Forty-five-year old Varney told the Trooper

that Caldwell and her daughter Christine had attacked him. Varney testified at trial

that as he was opening his back door to take out the trash, Caldwell and Christine

attacked him with a crowbar and demanded money. Although he was able to shut

the back door and told the pair to go around to the front, Varney stated that as he as

attempting to call 911, they shattered his front picture window and came inside his

residence. Varney testified that in an ensuing struggle he received two stab

wounds to his abdomen and a laceration on his left hand.

               Varney also testified that two locks were broken off a closet door as

the pair were looking for money he had won betting on the Kentucky Derby.

Varney stated that he had told a mutual friend Tiara1 about the winnings in their

presence and also admitted that he had taken Tiara and Christine to his house on

May 3, 2018 and had sex with them.




1
 Tiara is sometimes referred to as “T.T.” by various witnesses. For consistency, we will refer to
her as Tiara.

                                               -2-
             Christine’s testimony differed from that of Varney. Stating that she

was 17 years old on May 3, 2018, Christine testified that she had agreed only to go

with Tiara and Varney on an “outing” which was to consist of lunch, a trip to the

mall, and a visit to a race horse casino in Charleston, West Virginia. She alleged

that no one had implied that she would be expected to have sex as part of this

arrangement. Christine also testified that she had fallen asleep in Varney’s car as

she thought he was driving her back to the place she was staying in Logan, West

Virginia. However, she stated that when she woke up, they were at Varney’s

house in Pike County and he would not drive her home unless she had sex with

him. When he finally did take her home after sex, she left her backpack-purse in

his vehicle when he dropped her off.

             Christine also described the events surrounding her attempt to retrieve

the backpack which culminated in her mother’s conviction. After unsuccessfully

attempting to contact Varney to arrange the return of the bag, Christine testified

that she and her mother went to Varney’s house. Christine maintained that she

thought Varney would be out of town and thus she took a hunting knife in order to

gain entry to his house. However, she also stated that she knocked on his back

door and when he answered it, he grabbed her by the arm causing her to scream.

Caldwell, who had been waiting in the car with Christine’s infant child, heard her

scream and broke through the front window and began fighting with Varney.


                                         -3-
Christine alleged that Varney took the crowbar Caldwell had used to break the

window as they were all struggling. Christine stated that she pulled out the knife

intending to scare Varney and alleged that Varney had grabbed a kitchen knife. In

the course of the struggle, Varney was cut on the arm when they all fell and then

was cut in the stomach as he fought with her mother. Unable to locate her bag,

Christina alleged that her mother used the crowbar to pry open a padlocked closet

where they found the bag.

             Caldwell’s account of the facts giving rise to her conviction was

similar to that of Christine and differed sharply from that of the victim. Caldwell

alleged that in May 2018, she was staying in Logan, West Virginia, with the family

of Christine’s boyfriend along with Christine and her grandchild, Christine’s infant

son. She stated that Tiara, a friend of Christine’s boyfriend, contacted Christine

about accompanying her to go out to eat and to a mall with a guy. After Christine

returned home, Caldwell learned of the sexual activity between Christine and

Varney and decided it would be best if the family return home to Tennessee.

However, the backpack purse Christine left in Varney’s car contained their IDs

which they needed to return home.

             Caldwell testified that because they had been unable to arrange a time

with Varney to retrieve the bag, they decided to stop by Varney’s house on their

way back home to Tennessee. Caldwell stated that she waited in their vehicle with


                                         -4-
her sleeping grandchild while Christine went to the back door to knock when she

heard Christine scream in terror. Unable to gain entry to the house through the

locked front door, she broke the picture window with a crowbar and attempted to

get Christine away from Varney. Caldwell testified that she tried to hit Varney

with the crowbar but he was able to take it from her. Although she could not

remember precisely what happened, Caldwell did remember that Varney had

grabbed a knife from the kitchen and she also admitted that she had stabbed him in

the abdomen during their altercation. After Christine was unable to locate her bag,

they used the crowbar to pry the locks off his closet door where they found the bag.

She stated that Varney had followed them out of the house, but they were able to

drive away.

              The Commonwealth did not cross-examine Caldwell about any aspect

of her version of the events at Varney’s house. Rather, the prosecutor’s sole

question was whether she was a convicted felon in another state. When Caldwell

replied that this would be her first felony conviction, the prosecutor stated “okay”

and that he had no further questions. The jury ultimately convicted Caldwell of

one count of first-degree assault and she was sentenced to ten years’ imprisonment.

This appeal followed.

              Concerning Caldwell’s defense that she acted in protection of her

daughter from Varney, the trial court instructed the jury as follows:


                                         -5-
             If at the time the Defendant hit or stabbed Thomas
             Varney (if she did so), she believed that Thomas Varney
             was then and there about to use physical force upon
             Christina Justus, she had no duty to retreat if she was in a
             place where she had a right to be and was privilege[d] to
             use such physical force against Thomas Varney as she
             believed necessary in order to protect Christina Justice
             against it.

Defense counsel had argued to the court that, given the circumstances of this case,

inclusion of the no-duty-to-retreat language would be unnecessarily confusing to

the jury as to the who, what, and where of the events surrounding the assault. In

tendering an instruction omitting the no-duty-to-retreat language, counsel stated

the belief that the Commonwealth was in agreement with deleting that language, to

which the prosecutor responded “I am.” The trial court nevertheless declined to

remove the no-duty-to-retreat language.

             In Ragland v. Commonwealth, 476 S.W.3d 236 (Ky. 2015), the

Supreme Court of Kentucky emphasized that trial courts are to give no-duty-to-

retreat jury instructions only “when presented with circumstances in which the

provisions of [KRS 503.055(3) and KRS 503.050(4)3] are applicable, and upon the

request of one of the parties.” Id. at 244. Applying the rationale of Ragland to the

circumstances of Caldwell’s case, we conclude that it was error to include the no-

duty-to-retreat language in the self-protection instruction in issue here.

             The Supreme Court in Ragland clearly explained the factors to be

considered in including no-duty-to-retreat language in a self-protection instruction:

                                          -6-
             The problem with both the trial court’s and the
             Commonwealth’s mechanical approach to giving the no-
             duty-to-retreat instruction here is that it ignores that, as
             Ragland correctly points out, KRS 503.055(3) and its
             various qualifications were not implicated by the
             circumstances underlying the self-defense claim raised in
             this case. None of the circumstances surrounding the
             incident at Mitchell’s apartment suggested that Ragland
             had an available route for retreat, or other opportunity to
             altogether avoid the confrontation and his violent
             response, that could have otherwise created “a risk that
             the jury w[ould] be misdirected to give it improper
             consideration.” [Commonwealth v.] Hasch, [421 S.W.3d
             349,] 363 (Ky. 2013). As this Court explained in Hasch,
             it is only in such situations “where evidence of an
             apparent means of retreat is so intertwined in the
             evidence in the case” that the trial court should give an
             appropriate no-duty-to-retreat instruction based on KRS
             503.055(3). Id. This is because so doing prevents the
             jury from improperly considering the available means
             of retreat, or the defendant’s knowledge of the
             available means, as evidence that the use of force was
             not reasonably necessary or that the defendant did
             not subjectively believe that the use of force was
             necessary. Id. But when there is no such risk, because
             the jury is not presented with any such evidence to
             improperly consider, there is no need to give the
             instruction.

Id. (emphasis added).

              Here, there was no evidence offered as to opportunity to retreat and

both the defense and the Commonwealth agreed the instruction would only serve

to confuse the jury. As was the case in Ragland, the trial court appears to have

been mistaken in its belief “that, since Hasch, such instructions are required to be

given in all self-defense cases.” Id. In addition, Ragland also makes clear that

                                         -7-
erroneous instructions are to be presumed to be prejudicial and that the

Commonwealth bears the burden of affirmatively establishing that no prejudice

resulted from the error. In other words, the “Commonwealth may rebut this

presumption by demonstrating that the instructional error had no effect on the

verdict or judgment.” Id. at 245 (citing Wright v. Commonwealth, 391 S.W.3d

743, 749 (Ky. 2012)).

             Citing Wilson v. Commonwealth, 433 S.W.2d 864, 865 (Ky. 1968),

the Commonwealth argues that there was no prejudicial effect from giving the no-

duty-to-retreat instruction because the jury gave appellant the minimum sentence.

Although the Commonwealth is correct that the imposition of the minimum

sentence has been held to dispel a finding of prejudice alleged to have occurred

through improper argument, Ragland seems to suggest that would be insufficient

under the facts of this case:

             [E]ven if we applied the older standards, this Court is still
             convinced that the erroneous instruction requires
             reversal. By including the superfluous no-duty-to-retreat
             language, where the evidence did not support doing so,
             the court unnecessarily convoluted the jury’s
             consideration of Ragland’s self-defense claim, adding
             additional facts and conditions that the jury reasonably
             would have perceived as necessary to find before it could
             accept his self-protection defense. That needless
             convolution of the instruction, plus the failure to instruct
             the jury in the general self-protection portion of the
             instruction that Ragland was privileged to use force to
             protect himself against sexual intercourse compelled by
             force or threat, were unavoidably susceptible to

                                         -8-
             misleading or prejudicial interpretation by the jury and
             thus conducive to an unjust verdict.

476 S.W.3d at 245.

             Accordingly, because the jury was presented with no evidence to

support a no-duty-to-retreat instruction and because neither the defense nor the

prosecution requested such instruction, we are convinced the error cannot be

considered harmless and the judgment of conviction must be reversed and

remanded for a new trial. Because this issue is dispositive, we need not consider

Caldwell’s additional unpreserved argument concerning the prosecutor’s question

regarding prior felony convictions which is unlikely to recur in a new trial.

             The judgment of the Pike Circuit Court is reversed and the case

remanded for a new trial consistent with this opinion.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Molly Mattingly                            Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Kristin L. Conder
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -9-